kellogglogo2015.jpg [kellogglogo2015.jpg]


Exhibit 10.1


Private & Confidential




September 22, 2017




Steve Cahillane


Dear Steve,


We are very excited that you have agreed to be the Chief Executive Officer (CEO)
of Kellogg Company and to serve as a member of the Company’s Board of Directors.
As we have discussed, you will join the Company as CEO and Director effective
October 2, 2017 (Start Date), and, beginning March 16, 2018, you will also serve
as the Chairman of the Board. You will be located at our Battle Creek
Headquarters.


The purpose of this letter is to outline your compensation and other related
matters.


Base Salary. Your starting salary will be $1,250,000 per year. Under the Kellogg
Company Executive Compensation Deferral Plan, all base salary in excess of
$950,000 per year will be subject to mandatory deferral in stock units.


Annual Incentive Plan (AIP). You are eligible to participate in the AIP. The
current AIP target award is 150% of your base salary and you will be eligible to
participate effective on your Start Date. Your 2017 AIP award will be pro-rated
based on your Start Date and paid at target, at the same time as other
participants on the plan receive their payments.


Long-Term Incentive Plan. You will be eligible to participate in the Kellogg
Company Long-Term Incentive (LTI) Plan in 2018. Awards are granted annually and
your target is $7,000,000. Your first annual LTI award date will be in February
2018. To receive an award, you must be an active employee on the grant date.
Each year, annual targets, award types and mix for the LTI plan are reviewed and
may be adjusted as appropriate.


Current Kellogg LTI awards consist of a combination of 40% stock options and 60%
Executive Performance Plan (“EPP”) shares, and as noted above, the delivery mix
is subject to change as awards are finalized in February 2018.
 
•
Stock options give you the right to purchase shares of Kellogg Company stock,
once vested, at the grant price. Stock options vest 1/3rd each year over 3 years
and have a term of 10 years.

•
The Executive Performance Plan is a 3-year plan paid in the form of performance
shares at the end of each three-year performance period. The payout can vary
between 0% and 200% of target, based on company performance. Each year, a new
3-year plan is initiated.



Please refer to the accompanying ‘Long Term Incentive Plan Guide for Senior
Executives’ for more information on Kellogg LTI awards.


Annual LTI awards are contingent upon the approval of the Board of Directors and
are subject to provisions in the Kellogg Long-Term Incentive Plan and the Terms
and Conditions that accompany the award.


2017 Equity Awards. You will receive a one-time, restricted stock unit (RSU)
award of 47,350 units with 3-year cliff vesting. The grant date will coincide
with your first day of employment. This award is subject to our New Hire RSU
terms and conditions, which include vesting three years from the grant date.


Sign-On Payment. You will receive a one-time cash sign-on payment of $1,500,000,
before tax. You will be required to sign a reimbursement agreement prior to the
execution of this payment. Please note that your cash sign-on payment is subject
to the terms of your reimbursement agreement.


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------

kellogglogo2015.jpg [kellogglogo2015.jpg]




Share Ownership Guidelines. You will be required to own 6 times your salary in
Kellogg Company common stock within 5 years of your hire date, and will be
subject to the share ownership guidelines policy.


Benefits. You will be eligible for benefits and perquisites similar to those
provided to other senior executives, including participation in the Company’s
health, welfare and other benefit plans, participation in the Kellogg Savings
and Investment (S&I) Plan, relocation benefits, financial and tax planning,
annual executive physical, Directors and Officers liability insurance, group
personal excess insurance, and participation in the Company’s Severance Benefit
Plan and Change in Control Policy.


Under Kellogg Company policy, all employment is at-will and any exceptions must
be in writing and approved by the Board of Directors. As an at-will employee,
nothing in this letter agreement creates an employment contract for any
specified period of time. Your employment and compensation can be terminated
with or without cause and with or without notice at any time by either you or
the Company.


Section 409A of the Code. This letter agreement is intended to comply with the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) and shall be limited, construed and interpreted in accordance
with such intent. To the extent that any benefit provided under this letter
agreement is subject to Section 409A of the Internal Revenue Code, it shall be
paid in a manner that will comply with Section 409A of the Code, including the
final treasury regulations or any other official guidance issued by the
Secretary of the Treasury or the Internal Revenue Service with respect thereto.
Notwithstanding any contrary provision in the this letter agreement, any
payment(s) of nonqualified deferred compensation (within the meaning of Section
409A of the Code) that are otherwise required to be made under this letter
agreement to a “specified employee” (as defined under Section 409A of the Code)
as a result of the employee’s separation from service (other than a payment that
is not subject to Section 409A of the Code) shall be delayed for the first six
(6) months following such separation from service (or, if earlier, the date of
death of the specified employee) and shall instead be paid (in a manner set
forth in this letter agreement) upon expiration of such delay period. Any
provision of this letter agreement that is inconsistent with Section 409A of the
Code shall be deemed to be amended to comply with Section 409A of the Code and
to the extent such provision cannot be amended to comply therewith, such
provision shall be null and void.


Entire Agreement. The letter agreement constitutes the entire agreement between
the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. The
provisions of this letter agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
This letter agreement shall be binding upon and inure to the benefit of any
successors or assigns of the Company.


Steve, we are very excited about the prospect of you joining our team, and I am
confident Kellogg Company will provide the professional opportunity and
challenge you desire. Upon execution of this letter agreement, it will become a
binding agreement between you and the Company.


Sincerely,


/s/ Don Knauss
Don Knauss, Lead Director




Acknowledged and agreed this
22nd day of September 2017
         


/s/ Steve Cahillane
Steve Cahillane




Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000

